El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn recurso gubernativo contra nota del Registrador de la Propiedad de San Juan, Sección 2a., negán-dose a convertir en inscripción de dominio cierta inscripción posesoria.
Henry A. Damers y Arthur ~W. Kuenzli tramitaron en el Juzgado Municipal de Bayamón un expediente para acre-ditar la posesión de una finca rústica de veinte cnerdas, que fué resuelto favorablemente el 19 de julio de 1900 e inscrito en el Registro de la Propiedad de San Juan el 7 de septiem-bre del mismo año.
En 10 de junio de 1913 los dichos Damers y Kuenzli soli-citaron del registrador que les expidiera certificación credi-*210tiva de los anteriores hechos y de qne la prescripción no se había interrumpido. Así lo hizo el registrador y los intere-sados acudieron entonces a la Corte Municipal de Bayanión y tramitaron un expediente sobre conversión de posesión en dominio, que fué resuelto en la siguiente forma:
“En la Corte Municipal del Distrito Judicial Municipal de Baya-món. Henry A. Damers y Arthur "W. Kuenzli. Ex parte. Con-versión de posesión en inscripción de dominio. Por cuanto Henry A. Damers y Arthur W. Kuenzli de treinta y cinco y treinta y seis años' do edad respectivamente, propietarios y vecinos de la Capital, representados por su abogado Don G-abriel Guerra, han promovido el correspondiente expediente ante esta corte para convertir en dominio, la posesión de la siguiente finca: Un terreno en el barrio de Pájaros de este término municipal compuesto de veinte cuerdas, colindante por el Norte con el Río Hondo: por el Sur Thomas Cruce y Satur-nino Román; por el Este Aniceto Padilla, y por el Oeste Elena Gaetán. Por cuanto, publicado el oportuno edicto convocando a las personas que pudieran ser perjudicadas en la conversión solicitada en el periódico titulado “El Tiempo” correspondiente a los días 10, 11 y 12 de julio del corriente año no se ha deducido ninguna reclamación no obstante haber transcurrido con exceso el término de quince días señalados al efecto en dicho edicto, apareciendo de la certificación expedida por el Sr. Registrador de la Propiedad que la prescripción no ha sido interrumpida. Por tanto, de confor-midad con lo prevenido en el Artículo 393 de la Ley Hipotecaria y 441 de su Reglamento y Orden Judicial de 4 de abril de 1899 se declara concluso este expediente y expídase testimonio por duplicado a los recurrentes, para que el registrador de la propiedad del dis-trito, convierta en dominio la inscripción de posesión de la finca desci’ita. Dado en corte abierta hoy 22 de agosto de 1913. José J. Acosta y Acosta. Juez Municipal. José Torres Muñiz. Secretario de la Corte Municipal.”
Presentada la anterior resolución acompañada de todos sus antecedentes en el registro, el registrador negó la con-versión por medio de la siguiente nota:
“Denegada la conversión solicitada en virtud del precedente do-cumento, por no haber transcurrido desde el 7 de septiembre de 1900, fecha de la inscripción, los veinte años que exige el artículo *211393 de la Ley Hipotecaria, pues si bien la orden judicial fecha 4 de abril de 1899 redujo dicho plazo a seis años, el Tribunal Supremo de Washington en sentencia de 16 de junio del.corriente año ha decla-rado que el General Guy V. Henry, que dictó dicha orden, no estaba facultado para modificar la Ley Hipotecaria, ni por consiguiente para limitar a seis años el término señalado para la conversión; y siendo •esto así, es ineficaz la referida orden y queda en toda su fuerza y vigor lo preceptuado en el citado artículo 393 de dicha Ley; y se lia extendido nota preventiva, por término legal, al folio 2 vuelto, tomo 40 de Bayamón, finca 1954, al márgen de la inscripción Ia., faciéndose constar además el defecto subsanable de no justificarse •que esté ejecutoriado el auto declarando concluso el expediente. San •Juan, P. R., septiembre 23 de 1913.”
Contra esa nota interpuso la parte interesada el presente recurso gubernativo, limitándose a impugnar la negativa sin hacer referencia alguna al defecto subsanable que también .se consigna en la nota.
Veamos si la Corte Suprema de los Estados Unidos ba becbo o nó la declaración en que basa su negativa el regis-trador, esto es, que el General Henry no estaba facultado para .modificar la Ley Hipotecaria, ni por consiguiente para limi-tar a seis años el término señalado para la conversión de urna inscripción posesoria en una de dominio.
La decisión a que se refiere el registrador es la de Ochoa v. Hernández, 230 U. S., 139. Por ella la Corte Suprema de .los Estados Unidos confirmó una sentencia de la Corte de Distrito de los Estados Unidos para Puerto Eico. Los becbos ;son así:
José María Hernández, abuelo paterno de los demandan-tes al tiempo de ocurrir su fallecimiento en el año 1872, era ■dueño y poseía una parcela de terreno de la cual formaba parte la parcela de 106 cuerdas en litigio. Su título nunca .fué inscrito. Al morir él, su bijo Juan Hernández adquirió dicba finca por herencia y entró en posesión de ella y la si-guió poseyendo como dueño basta su muerte en el año 1887 sin inscribir dicho título tampoco. Al morir Juan Hernán-dez le sobrevivieron dos hijos pequeños que son los deman-*212dantes y la viuda madre de éstos. Esta murió en 1906 y los demandantes que aun eran menores, quedaron como únicos dueños de dicha finca por título de herencia de su padre, sin que tampoco inscribieran nunca su título.
En el año 1890 el título de esta finca no aparecía inscrito a nombre de nadie, ni en los libros del registro actual o mo-derno, ni en los del registro antiguo o sean las antiguas Ano-tadurías o Contadurías. En ese año Raimundo Morales, abuelo materno de los demandantes, alegando fraudulenta-mente ser dueño de la finca, compareció ante la Corte Municipal de Naranjito y acreditó a su favor la posesión de la finca, sin perjuicio de terceros que pudieran alegar mejor derecho a dicha posesión. El título posesorio así obtenido fué inscrito en el registro correspondiente de la propiedad en el mismo año, siendo entonces el único título de esta finca que aparecía inscrito en el registro. En el año 1899 Morales compareció de nuevo ante la misma corte para pedir la conversión de su posesión en dominio. Los fundamentos de su solicitud fueron los preceptos de la Orden Judicial de abril 4, 1889, promulgada en la Caceta Oficial de Puerto Rico de 7 de abril de 1899. Esta orden fué dictada bajo la autoridad del Mayor General del Ejército Voluntario de los Estados Unidos, Guy V. Pleniy, en aquella época Gobernador Militar de Puerto Rico, y según sus disposiciones el período de 20 años durante el cual era necesario poseer bienes inmuebles para convertir el título posesorio en título de dominio, quedó reducido a seis. A instancia de Morales se tramitaron en la corte municipal los procedimientos que disponía la citada orden judicial, y la corte a su debido tiempo dictó resolución declarando que la incripeión o título posesorio que aparecía en el registro inscrito a favor de Morales quedaba convertido en título o inscripción de dominio. Con posterioridad, y en el mismo año 1899, esta resolución fué inscrita por Morales en el correspondiente registro de la propiedad y en su vir-tud el título de dominio de la finca quedó inscrito a su nombre.
En el año 1901 sin que apareciera del registro ninguna re-*213clamaeión, derecho o título a esta finca a favor de otra persona, Morales, alegando fraudulentamente ser el verdadero dueño de la misma, la hipotecó a los demandados, o sea la sociedad de J. Ochoa y Hermano, quienes en realidad y de buena fe creyeron que Morales era el dueño de ella y desconocían los derechos que los demandantes pudieran tener a la misma. Dicha hipoteca fue inscrita en el registro de la propiedad correspondiente en el mismo año. Posteriormente en el año 1903 cuando del registro únicamente constaba la inscripción del título de dominio de estas fincas a favor de Morales y la hipoteca a favor de los demandados, quienes aun ignora-ban los derechos de los demandantes, el citado Morales, en virtud de escritura otorgada ante notario público con la com-parecencia de su esposa, vendió la finca a los demandados en pago total de la cantidad garantizada por la hipoteca. Los demandados inscribieron dicha escritura en el mismo año e inmediatamente por medio de su mandatario tomaron pose-sión de la finca. El pleito fue iniciado en 1908 poco después de haber llegado los demandantes a su mayor edad.
Fundándose en los anteriores hechos, la Corte de Dis-trito de los Estados Unidos declaró, como cuestión de dere-cho, que la Orden Judicial del General Henry de 4 de abril de 1899, en cuanto afectaba retroactivamente los derechos de los demandantes, que en aquella época eran menores y continuaron siéndolo por algún tiempo después y quienes eran dueños de la finca durante todo el período de nueve años que había transcurrido desde la inscripción fraudulenta del título posesorio a favor-de su abuelo-materno el citado Morales y la promulgación de la Orden del General Henry, era nula por ser contraria a la cláusula de la Enmienda 5a. de la Constitución de los Estados Unidos relativa al “debido procedimiento de ley.”
Establecido lo que antecede, la Corte Suprema de los Estados Unidos, por medio de su Juez Sr. Pitney, hace un amplio y cuidadoso estudio de los hechos y la ley, fija el al-cance de las inscripciones posesorias, analiza los preceptos *214ele la Ley Hipotecaria pertinentes al 'caso y procede luego a considerar la cuestión fundamental que sirvió de base a la-corte inferior para dictar su sentencia. Al hacerlo así, expone los hechos históricos necesarios y las fuentes de las cuales derivaron su poder los gobernadores militares de Puerto Eico durante la ocupación americana, y dice:
“Teniendo en cuenta todas estas circunstancias, nosotros creemos qúe es claro que el Gobernador no recibió autoridad del Presidente para dictar una orden de carácter judicial que produjera el efecto de privar a una persona de sus bienes sin el debido procedimiento de ley.
“Se nos dice que la sección 8 de la Ley Foraker (31 Stat., 79 ch., 191) produjo el efecto de ratificar la orden judicial del General Henry. Dicha sección disponía: ‘Que las leyes y ordenanzas de Puerto Eico actualmente en vigor, continua-rán vigentes, excepto en los casos en que sean alteradas, en-mendadas o modificadas por la presente; o hayan sido alte-radas o modificadas por órdenes militares y decretos vigen-tes cuando esta ley entre a regir, y en todo aquello en que las mismas no resulten incompatibles, o en conflicto con las leyes estatutorias de los Estados Unidos no inaplicables localmente, o con las presentes disposiciones, hasta que sean alteradas, enmendadas, o revocadas por la autoridad legislativa creada por la presente para Puerto Eico, o por una Ley del Congreso de los Estados Unidos’ * * * y siguen algunas disposi-ciones que no hacen al caso. No encontramos en estos pre-ceptos que exista la intención por parte del legislador de con-validar una orden del gobernador militar dictada en exceso de la autoridad que le confirió el Presidente.
“Sin la garantía del ‘debido procedimiento de ley’ no puede decirse que exista el derecho a la propiedad privada en el sentido en que lo entendemos en nuestra legislación. Tal principio, conocido ya en el derecho consuetudinario antes de la Magna Charta, fué incorporado en- esa Ley (Coke, 2 Inst., 45, 50) y ha sido reconocido desde la Eevolución como una de las bases más firmes de nuestras instituciones. Cual-*215quier incertidumbre que pueda existir acerca de la definición de la frase ‘debido procedimiento de ley/-todos los comen-, taristas están de acuerdo en qne dicbo principio probibe el-tomar la propiedad de una persona y dársela a.otra, em-; pleando medios contrarios a las costumbres y formas de pro-cedimientos ya establecidos y sin notificación ni audiencia. .
“Abora bien, el efecto producido por la disposición retro-activa de la Orden Judicial de abril 4, 1899, en cuanto a los becbos de este caso concreto, ba sido el de que, a pesar de que Morales basta aquel momento no tenía derecho, ni título, ni participación alguna en la finca en. litigio, sino que úni--camente babía establecido por medios fraudulentos y sin noti-ficación a las partes interesadas un principio de posesión, podría él obtener por medio de procedimientos eco parte un. título a su favor contrario al de las personas interesadas; en la'finca, si éstas no impugnaran los derechos del poseedor, y estuviera éste en posesión continua por doce años más; y sin embargo al amparo de la Orden Judicial pudo él en el acto y sin notificación a los dueños, obtener a su favor una inscripción de dominio, a pesar de que se trataba de menores, y por lo que resulta de los autos, no tenían conocimiento de que él poseyera la finca, ni de los procedimientos iniciados por él, y a esto hay que añadir que él podría en' virtud de otros preceptos de la Ley Hipotecaria, privar a los menores de su propiedad vendiéndola a un comprador de buena fe que no tuviera conocimiento de ningún defecto en su título apa-rente.
“Con respecto a las leyes de prescripción, ba sido ya resuelto que pueden ser modificadas acortando el período prescriptivo, siempre que esto se baga mientras está co-rriendo el término y de tal forma que aun quede por correr un período razonable para que pueda interponerse una acción antes de que la prescripción lo impida. Terry v. Anderson, 95 U. S., 628, 632; In re Brown, 135 H. S., 662, 701, 705; Wheeler v. Jackson, 137 U. S., 245-255; Turner v. New York, 168 U. S., 90, 94; Wilson v. Iceminger, 185 U. S., 55, 63. *216Podrían citarse muchos casos más. La cuestión de lo que, atendidas ciertas circunstancias, debe considerarse como un período razonable para poder entablar una acción cuando se modifica una ley de prescripción, ha dado lugar a discusión varias veces. En el caso actual no hay tal cuestión, porque aquí no se concedió plazo alguno a estos apelados, ni a todos los demás contra cuyo dominio legítimo se ha opuesto una posesión ilegal disfrutada por más de 6 años y menos de 20 ■cuando se promulgó la citada orden judicial.
“Como el procedimiento para convertir la inscripción de posesión en título de dominio y el procedimiento para obte-ner la inscripción de posesión fueron tramitados sin notifica-ción a los dueños, el efecto de dicha orden judicial era exac-tamente el mismo que si el gobernador militar hubiera decla-rado que la finca en litigio debería ser quitada a su legítimo dueño y entregada al poseedor fraudulento. Indudablemente •que el G-eneral Henry no pudo haber tenido tal intención y debió haber sido erróneamente aconsejado en cuanto a la con-secuencia que traería consigo el darle efecto retroactivo a dicha orden. De otro modo, él la hubiera limitado a aquellos casos en los cuales aun quedaba por transcurrir un período razonable para que el verdadero dueño impugnara las pre-tensiones del poseedor. Y teniendo en cuenta las instruc-ciones de las cuales él derivó su autoridad, esta orden judicial debe ser interpretada como si estuviera expresamente limi-tada por ellas.”
Después de un detenido estudio de la decisión en el caso de Ochoa, habiendo en consideración los hechos que a la misma sirvieron de base y los párrafos que de la misma hemos transcrito, opinamos que dicha decisión no tiene el alcance que le dió el Registrador de la Propiedad de San Juan en este caso.
En el de Ochoa, la conversión de la posesión en dominio se hizo por la corte municipal y se inscribió en el registro en el año de 1899, o sea en el mismo año en que se promulgó la Orden Judicial de 4 de abril. Si dicha orden se aplicó al *217caso, se debió única y exclusivamente a lo dispuesto en sn sección 7, por virtud de la cual se dió a sus disposiciones efecto retroactivo.
Por el contrario en el caso sometido abora a nuestra con-sideración, no tiene aplicación alguna la cláusula retroac-tiva de la Orden Judicial. El expediente posesorio trami-tado por Damers y Kuenzli se inscribió en el registro en el año de 1900 y la conversión en dominio se declaró por la corte municipal en el de 1913, o sea catorce años después de promulgada la Orden Judicial de 4 de abril de 1899.
Dicba Orden Judicial, ratificada como lo fué por la sec-ción 8 de la ley del Congreso para proveer, temporalmente, de rentas y un Grobiemo Civil a la Isla de Puerto Rico, y para otros fines, aprobada en abril 12 de 1900, no puede estimarse inconstitucional por el solo becbo de baber acortado el pe-riodo de la prescripción que la Ley Hipotecaria fijaba para la conversión de una inscripción posesoria en otra de dominio, pues, según la jurisprudencia invocada en el mismo caso de Ocboa, “con respecto a las leyes de prescripción, ba sido ya resuelto que pueden ser modificadas acortando el período prescriptivo, siempre que esto se baga mientras está corriendo el término y de tal forma que aun quede por correr un pe-ríodo razonable para que pueda interponerse una acción antes de que la prescripción lo impida.”
Habiendo el Congreso ratificado las órdenes de los Gro-bernadores Militares americanos de Puerto Rico, no cabe sos-tener que dichos gobernadores carecían de facultad para en-mendar las leyes vigentes en esta Isla en aquella fecha, entre las cuales estaban la Ley Hipotecaria que aun subsiste con algunas modificaciones, a menos que los gobernadores pri-mero y luego .el Congreso, en el ejercicio de su poder, se hu-bieran excedido de las limitaciones impuestas por la Cons-titución.
A virtud de todo lo expuesto, no habiendo la Corte Su-prema de los Estados Unidos en el caso de Ochoa v. Hernández, 230 U. S., 139, declarado, como sostiene el registrador, *218“que el General Guy Y. Henry, qne dictó dicha Orden (la de 4 de abril de 1899), no estaba facultado para modificar la Ley Hipotecaria, ni por consiguiente para limitar a seis-años el término señalado para la conversión,” sino decidido, a lo sumo, que la repetida Orden Judicial era contraria a la cláusula constitucional del “debido proceso de ley” en cuanto-a su efecto retroactivo, efecto que produjo en el caso concreto resuelto el de privar de su derecho a unos menores de edad;-debemos concluir que no está bien fundada y debe revocarse la nota recurrida.

Revocada.